In re Gerhardt, C. William; Disciplinary Counsel LSBA; —Plaintiffs(s); Joint Motion for Interim Suspension.

ORDER

Considering the foregoing Joint Petition for Interim Suspension:
Pursuant to Article V, § 5 of the Louisiana Constitution of 1974, as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that respondent, C. William Ger-hardt, attorney at law, be and he is suspended from the practice of law pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11.
KNOLL, J., not on panel.
/s/ Harry T. Lemmon JUSTICE, SUPREME COURT OF LOUISIANA